— Proceeding pursuant to CPLR article 78 to, inter alia, review a determination dated March 11, 1981, which revoked petitioner’s pistol permit. Respondent Samuel S. Yasgur, County Attorney, moved to dismiss the proceeding. By order dated September 28,1981, this court remitted the matter to the Supreme Court, Westchester County, to hear and report on the issue of the timeliness of the proceeding. The proceeding and motion were held in abeyance in the interim. Special Term has now complied. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and matter remitted to the Supreme Court, Westchester County, for a hearing and determination consistent herewith. The motion to dismiss is denied. By virtue of the fact that petitioner’s employment requires him to carry a gun (he guards cash payrolls), due process requires a hearing on whether his pistol permit should be revoked. Gibbons, J. P., Weinstein, Gulotta and Thompson, JJ., concur.